Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 8, Tung et al. (U.S App. 2014/0015772) teaches a flexible display device (see Abstract, flexible touch display panel), comprising: a display panel (see Abstract, flexible touch display panel); a layer adhered onto a surface of the display panel by an adhesive layer (see Fig. 1, Item 104 and use of adhesive layer 106). 
Hu et al. (U.S. App. 2019/0355925) teaches the layer is a glass layer (see Figs. 2 and 4 and at least Para. 45); and and an air spacer layer located between the display panel and the glass layer (see Figs. 2 and 4, Items 102 and 302 and 41 glass surface adhered using the adhesive 21 at the edges to make an air gap chamber 22).
In regard to claim 1, Tung et al. (U.S App. 2014/0015772) teaches a flexible display device (see Abstract, flexible touch display panel), comprising: a display panel (see Abstract and Fig. 1, flexible display panel 102); a layer adhered onto a surface of the display panel by an adhesive layer (see Fig. 1, Item 104 and use of adhesive layer 106). 
Hu et al. (U.S. App. 2019/0355925) teaches the layer is a glass layer and an air spacer layer located between the display panel and the glass layer (see Fig. 2 and 4 and at least Para. 45); wherein the adhesive layer is disposed along an edge of the display panel to define the air spacer layer (see Fig. 2, Items 102 and 302 glass surface adhered using the adhesive 21 at the edges to make an air gap chamber 22).

	The references neither singularly nor in combination teach the amended air spacer gap size in the adhesive layer between the display and glass layer previously indicated as allowable shown in instant Figure 1 Items 20 and 30. References appear to teach away from the range size as cited in the included PTO-892. The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694